Saxe and Catterson, JJ.
dissent in a memorandum by Catterson, J., as follows: I respectfully dissent because I see no reason to exercise our discretion in the interest of justice to reduce a twice-adjudicated persistent violent felony offender’s sentence to what would amount to little more than the mandatory minimum sentence for one of the four counts of knifepoint robbery for which he was convicted.
Defendant was convicted of four counts of robbery in the first degree and sentenced to an aggregate term of 90 years to life. He received two terms of 20 years to life and two terms of 25 years to life, with all four to run consecutively.
In my view, the only possible reduction in sentence would be to run two of the sentences concurrently with the remaining two sentences. This would reduce defendant’s sentence to an aggregate term of 45 years to life rather than the majority’s reduction to 25 years to life. Admittedly this is a very serious sentence. However, any other reduction essentially results in defendant receiving no additional jail time for the remaining three knifepoint robberies. In my view, this is an improvident exercise of our powers of review in the interests of justice. This is especially true given the defendant’s extensive violent criminal history.